DETAILED ACTION
This Office Action is in response to communication received on 12/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 


Applicant argues:
It is unclear from the Office Action which features of Chang the Examiner is equating with the claimed unique identifier. However, under any interpretation, Chang fails to teach the elements of claim 1.First, if the Examiner equates the notebook of Chang with the claimed unique identifier, and the window 522 with the claimed summary, Chang fails to teach the elements of claim 1 because (1) the text selection 412 is not reformatted based on the notebook it is saved into, and (2) the window 522 includes only a listing of the notebook titles and not the text selection 412. Indeed, Chang teaches that text selection 412 is only visible after the user both clicks on the notebook in the window 522 to activate a new window (e.g. window 502) and activates the arrow icon next to the title associated with the text selection 412. As a result, Chang does not disclose “in response to a user command received via the communication link, reformat the user-identified information based on the unique identifier and generate a summary of the legal source document that includes the unique identifier and the user-identified information as reformatted...”
Second, if the Examiner equates the note titles of Chang with the claimed unique identifier, and the window 502 with the claimed summary, Chang fails to teach the elements of claim 1 because the text selection 412 is not reformatted based on the note title. Again, claim 1 is different for the above noted-reasons.

Examiner response:  The identifier is the title of the notebook, and the notebooks reformat user text different than how they were originally formatted.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application No.14/215,843, 16/584,568. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-8, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. 2007/0266342 A1 in view of Wallis US 2014/0281936 in view of Miller NPL, “How to select text in Microsoft Word” (https://www.youtube.com/watch?v=zNXZD0cS0VM), Aug 25, 2010, hereinafter “Miller”. 


Regarding claim 1, Chang teaches:
1. A legal data summary system comprising: a system server coupled to a communication link, the system server comprising: 

Computer fig. 8); and a system processor configured to execute the program instructions (processor 810), which, when executed, cause the system processor to: 

receive a first data set ([0033] notebook entries, Fig. 1, 116) via the communication link ([0022] network 212), the first data set including a user identifier ([0059] user information database stores user information along with metadata about notebooks and notebook entries and authors of these notebooks)
, user-identified information (notebook entries [0035] teaches of a user dropped content into a folder), and a unique identifier (different notebooks Fig. 4A kitchen faucets kitchen sinks), the user-identified information including text selected from a legal source document, and the unique identifier being associated with the text, being selected from a unique identifier selection box (generating a notebook, notebooks being selections of text along with comments and Fig. 1 about various topics 116a, 116b, 116c and Fig. 4b shows various notes in a notebook about New Zealand [0114] teaches of labeling the title of a notebook) 
; storing the user-identified information and the unique identifier in the system memory at a location associated with the user identifier (memory of a computer [0138-0139]); 

determine that a user has completed identifying user-identified information ([0070] user has highlighted content the system may suggest a notebook to clip it to) ; 

in response to a user command received via the communication link, reformat the user-identified information based on the unique identifier (Fig. 1, Fig. 4-5 underneath the folder names) and generate a summary if the source document that includes the unique identifier and the user-identified information as reformatted ([0036-0038, 0108-0110, 0114,0071] Fig. 1,4  user clips content and then it gets sent to a notebook formatted with other selected text), ([0036-0038, 0108-0110, 0114,0070,0071] Fig. name of the notebook) (0036-0038, 0108-0110, 0114,0071 clippings); and provide the summary via the communication link ([0074], Fig. 2 via a network 212).  



Chang does not appear to teach:

legal source document

However Wallis teaches:
legal source document ([0003-0006] Fig. 2, teaches of a user identifying a case to research and taking notes about the cases) 

It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Wallis, to modify the cited prior art to apply notetaking to legal based research, for a better result, 


Chang doesn’t teach of a selection box, 
selection box that includes the plurality of unique identifiers

(Miller:  [0:09, see below] teaches of a user selecting text and a pop menu appearing only after the user made a selection)

    PNG
    media_image1.png
    650
    1153
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    1146
    media_image2.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Miller, to modify the cited prior art to include a selection box as taught by Miller, for a predictable result, of allowing for a user save space on the screen so that the surf along menu is only displayed after a selection of text. 



Regarding claim 3, Chang teaches: 
3. The legal data summary system of claim 1, further comprising: a website database that includes a plurality of web pages, wherein the program instructions, when executed further cause the system processor to: process hyper-text transfer protocol (HTTP) ([0060-0062, 0073] sends a list of webpages from a http request).  



Regarding claim 5, Wallis teaches:
5. The legal data summary system of claim 1, wherein the category is selected from a group consisting of: fact, issue, procedure, reasoning, rule, and holding ([0003-0006, 0034] Fig. 2, teaches of a user identifying a case to research and taking notes about the cases, notes would be the reasoning) 
.  It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Wallis, to modify the cited prior art to apply notetaking to legal based research, for a better result, of allowing a user to take notes on different types of documents such as legal documents. 


Regarding claim 6, Chang teaches:
6. The legal data summary system of claim 1, wherein the program instructions, when executed, further cause the system processor to: link the user-identified information of ([0086] selection of text is linked to the source document through a hyperlink).  

Regarding claim 7, Chang teaches:
7. The legal data summary system of claim 1, wherein the program instructions, when executed, further cause the system processor to: receive, via the communication link, an indication that a single mouse click has been performed at a client device associated with the user identifier, wherein the summary is generated by the system processor in response to the single mouse click ([0110] content copied to web notebook by user selecting addition icon 406 Fig. 4A).  

Regarding claim 8. Claim 8 is similar to claim 1 and rejected for similar reasons.

Claim 10 is similar to claim 3 and rejected for similar reasons.

Claim 11 is similar to claim 4 and rejected for similar reasons.

Claim 12 is similar to claim 5 and rejected for similar reasons.

Claim 13 is similar in scope to 6 and rejected for similar reasons.

Claim 14 is similar in scope to 7 and rejected for similar reasons.

Regarding claim 15, Chang teaches:
15. (Currently Amended) A legal data summary system comprising:
a system server coupled to a communication link, the system server comprising: a system memory configured to store program instructions; a system processor configured to execute the program instructions, which, when executed, (Fig. 2 computing environment) cause the system processor to:
receive a plurality of data sets via the communication link (Fig. 1, multiple snippets from different sources), the plurality of data sets relating to a plurality of source documents and including a user identifier ([0048] notebooks associated with user accounts), a plurality of user-identified information (snippets Fig 1), and a plurality of unique identifiers (Food, Fashion, Fig. 1), each of the plurality of user-identified information including respective text selected from one of the plurality of source documents and being associated with one of the plurality of unique identifiers (snippets associated with different folders) being selected from a first unique identifier selection box that includes the plurality of unique identifiers, and being a category related to legal research (view box 402) ([0036-0038, 0108-0110, 0114,0070,0071] Fig. name of the notebook) (0036-0038, 0108-0110, 0114,0071 clippings);
store the plurality of user-identified information and the plurality of unique identifiers in the system memory based on the user identifier ([0048] on a server Fig. 2, based on user credentials);
determine that identification is complete ([0048] notebooks accessed by a user login);
in response to a user command received via the communication link, reformat the plurality of user-identified information based on the plurality of unique identifiers and generate a first summary of the plurality of legal source documents that include each of the plurality of unique identifiers and the plurality of user-identified information as reformatted ([0036-0038, 0108-0110, 0114,0070,0071] Fig. name of the notebook) (0036-0038, 0108-0110, 0114,0071 clippings); and
provide the first summary via the communication link ([0074], Fig. 2 via a network 212).


Chang doesn’t teach of a selection box, 
selection box that includes the plurality of unique identifiers

(Miller:  [0:09, see below] teaches of a user selecting text and a pop menu appearing only after the user made a selection)

    PNG
    media_image1.png
    650
    1153
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    1146
    media_image2.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Miller, to modify the cited prior art to include a selection box as taught by Miller, for a predictable result, of allowing for a user save space on the screen so that the surf along menu is only displayed after a selection of text. 

Chang does not appear to teach:

legal source document

However Wallis teaches:
([0003-0006] Fig. 2, teaches of a user identifying a case to research and taking notes about the cases) 

It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Wallis, to modify the cited prior art to apply notetaking to legal based research, for a better result, of allowing a user to take notes on different types of documents such as legal documents. 




Regarding claim 16, Chang teaches:
16. (Currently Amended) The legal data summary system of claim 15, wherein a first data set of the plurality of data sets includes the user identifier, a first set of user-identified information of the plurality of user-identified information, and a first unique identifier of the plurality of unique identifiers, the first set of user-identified information including first text selected from a first legal source document of the plurality of legal source documents, and the first unique identifier being associated with the first set of user-identified information and being selected from the unique identifier selection box that includes the plurality of unique identifiers, and
(This is similar in scope to claim 15 and rejected for the same 15 and rejected for similar reasons, this claim is obvious because it’s essentially repeating the steps of claim 1 and 16 for a second selection of content the art already teaches of numerous selections as shown in figure 1 [32-46, 113-125]Fig. 1 shows different notebooks with different notebooks, showing content similar to figure 5)




Regarding claim 16, Chang teaches:

(This is similar in scope to claim 1 and rejected for the same 1 and rejected for similar reasons, this claim is obvious because it’s essentially repeating the steps of claim 1 and 16 for a second selection of content the art already teaches of numerous selections as shown in figure 1 [32-46, 113-125]Fig. 1 shows different notebooks with different notebooks, showing content similar to figure 5)



 Regarding claim 17, Chang teaches:
17. The legal data summary system of claim 16, wherein the program instructions, when executed, cause the system processor to: 

reformat the first set of user-identified information to generate a first section of the summary in response to the user command, the first set of user-identified information being listed under the first unique identifier in the first section of the summary; and

reformat the second set of user-identified information to generate a second summary in response to the user command, the second set of user-identified information being (teaches of numerous selections as shown in figure 1 [32-46, 113-125]Fig. 1 shows different notebooks with different notebooks, showing content similar to figure 5)

Regarding claim 19, claim 19 is similar in scope to claim 5 and rejected for similar reasons.

Regarding claim 20, Chang teaches:
 ([0086] selection of text is linked to the source document through a hyperlink).  .

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. 2007/0266342 A1 in view of Wallis US 2014/0281936 in view of Miller in view of Klimanskaya US 2011/0117063. 

Regarding claim 2, Klimanskaya teaches: teaches:
2. The legal data summary system of claim 1, wherein reformatting the user-identified information comprises: causing the text of the user identified information in the summary to be displayed in italics and to be displayed between quotation marks ([0041], teaches of using quotation marks and use italics).  
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Klimanskaya, to modify the cited prior art to include putting quotations and italics , for a 
Regarding claim 9, claim 9 is similar in scope to claim 2 and rejected for similar reasons.


Claim 4 and 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. 2007/0266342 A1 in view of Wallis US 2014/0281936 in view of Miller in view of PC World, internet publication, October 7th, 2008.

Regarding claim 4, Chang does not appear to teach claim 4, however PC World teaches: 
4. The legal data summary system of claim 1, wherein the first data set further includes custom information associated with the unique identifier, wherein the program instructions, when executed, further cause the system processor to: format the summary to include the custom information listed under the unique identifier, wherein a location at which the custom information is listed in the summary is prioritized relative to the user-identified information, above the user-identified information in the summary.  (PC world: [see all pages] teaches of highlighting text selections of text.  Since the claim doesn’t specify what prioritizing entails, the comments are bolded and the selected text is not, so examiner takes that as prioritizing)
	It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to bolding 


Regarding claim 18, PC World teaches:
18. The legal data summary system of claim 15, wherein the first data set further includes custom information associated with the first unique identifier, and wherein the program instructions, when executed, cause the system processor to: format the first summary to include the custom information listed under the first unique identifier; and prioritize the custom information relative to the first set of user-identified information when generating the first summary , such that the custom information is displayed above the first set of user-identified information in the first summary.  

. (PC world: [see all pages] teaches of highlighting text selections of text.  Since the claim doesn’t specify what prioritizing entails, the comments are bolded and the selected text is not, so examiner takes that as prioritizing)
	It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to bolding comments as taught by PC World for a predictable result of enhancing the presentation by making the comments easier to see. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571)272-0603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177